In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 12-381V
                                       Filed: May 8, 2013

*************************************               NOT TO BE PUBLISHED
FREDDIE GRIGSBY,                            *
                                            *
                                            *       Special Master Zane
                                            *
                                            *       Stipulation; attorneys’ fees and costs
        Petitioner,                         *
                                            *
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
        Respondent.                         *
                                            *
*************************************
Randall G. Knutson, Farrish Johnson Law Office, Mankato, MN, for Petitioner;
Ryan Daniel Pyles, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

        On May 7, 2013, the parties in the above-captioned case filed a Stipulation of Attorneys’
Fees and Costs (“Stipulation”) memorializing their agreement as to the appropriate amount of
attorneys’ fees and costs in this case. Petitioner requests an award of $11,326.25 in attorneys’
fees and $820.68 in costs for a total of $12,146.93, to which Respondent does not object.
Petitioner’s counsel represents that Petitioner incurred no personal litigation costs. In


1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review of a timely motion to redact, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from public access. 42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).
accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards the amount to which
Respondent does not object.

        Petitioner, Freddie Grigsby, alleged that he suffered from neuropsychiatric impairment
and fibromyalgia as a consequence of his receipt of the Hepatitis A vaccine, which is a vaccine
contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which he received on or about
June 30, 2009. Petitioner alleged that he experienced the residual effects of this injury for more
than six months. Petitioner also represented that there have been no prior awards or settlement
of a civil action for these damages. Petitioner also alleged that the residual effects of this injury
for more than six months and that he has not otherwise received compensation for such injuries.
A decision awarding compensation based upon the parties’ stipulation was entered on April 4,
2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner has been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $11,326.25, in
attorneys’ fees and $820.68 in costs for a total of $12,146.93, is reasonable based on the stage at
which this matter was settled. Based on the request’s reasonableness and pursuant to Vaccine
Rule 13, the undersigned GRANTS the parties’ request as outlined in the Stipulation. The
judgment shall reflect that Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Freddie Grigsby) and Petitioner’s
       counsel (Randall G. Knutson of the law firm Farrish Johnson Law Office, Mankato,
       MN), the amount of $12,146.93, pursuant to 42 U.S.C. § 300aa-15(e).

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                               s/ Daria Zane
                                                               Daria J. Zane
                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2